Citation Nr: 1115219	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-31 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied service connection for PTSD.

The Veteran has submitted new evidence in the form of a morning report corroborating his stressor, which relates to the issue on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that a remand of the Veteran's appeal is needed for further evidentiary development prior to final adjudication of this claim.  The Veteran contends that he has PTSD as the result of two traumatic events in service.  First, he reported seeing a young soldier get run over by a vehicle and killed while crossing the street.  Second, he reported seeing a sergeant get killed in a training accident involving self-propelled Howitzers.  See July 2006, February 2007, and October 2007 stressor statements.  A buddy statement dated in July 2009 shows that a first sergeant with the last initial B was killed during a training exercise at the Grafenwoehr Training Area in Germany.

Although the RO was unable to corroborate the first stressor, in an attempt to corroborate the second stressor, a printout from the National Archives was obtained in November 2009, which shows that a first sergeant, J.B., died of non-hostile wounds/injury in March 1968.  The Board observes that the printout lists the country of the casualty as Guyana.  The Veteran submitted a morning report from his unit while stationed in Germany-1st Battalion with the 36th Artillery-which confirms that a first sergeant, J.B., died in an accident at Grafenwoehr in March 1968.  J.B. was listed as being with the 1st Battalion with the 36th Artillery unit.

Thus, in light of the buddy statement, the National Archives printout, and the morning report, the Board finds that the Veteran's stressor of witnessing a first sergeant get killed during a training exercise has been confirmed.  The Board acknowledges that the National Archives printout shows that the casualty happened in Guyana, not Germany, but finds that such information is likely a data input error, because the morning report clearly shows that the accident happened in Germany.  

Although the Veteran's treatment records show a diagnosis of PTSD, the Veteran has not been afforded a VA examination because his stressor was previously unverified.  Because VA treatment records indicate that the Veteran has PTSD related to his military service and because the Veteran's stressor of witnessing a first sergeant's death has been verified, the Board finds that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the record indicates that the Veteran receives continuous psychiatric treatment through the VA Medical Centers (VAMCs) in Leavenworth, Kansas and Kansas City, Missouri.  The most recent of the Leavenworth, Kansas records is dated in October 2006, and the most recent of the Kansas City, Missouri records is dated in October 2007.  On remand, therefore, records of psychiatric treatment that the Veteran may have received at the Leavenworth, Kansas VAMC since October 2006, and at the Kansas City, Missouri VAMC since October 2007, should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any post-service psychiatric treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Leavenworth, Kansas since October 2006 and from the VAMC in Kansas City, Missouri since October 2007.  

If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran a VA examination to determine the nature, extent, and etiology of any psychiatric disability, including PTSD, that he may have.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed PTSD, or other psychiatric disability shown on examination, is related to his military service, including his conceded stressor of witnessing a first sergeant's death in a non-hostile manner.  In answering this question, the examiner should identify the specific stressor(s) underlying any diagnosis of PTSD.  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


